COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-261-CV
 
IN RE PERDUE, BRACKETT,
FLORES,                                        RELATORS
UTT & BURNS, A JOINT VENTURE, 
LUTHER W. ("LUKE") ELLIS, C. DAVID 
FIELDER AND ELIZABETH
PARMER                                                         
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators=
petition for writ of mandamus is denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL B: 
GARDNER, J.; CAYCE, C.J.; and WILLIAM BRIGHAM (Senior Justice, Retired,
Sitting by Assignment).
 
DELIVERED: 
January 19, 2007




    [1]See
Tex. R. App. P. 47.4.